DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,999,118 (hereinafter Pat-118). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, as shown in the following table, claim 7 of Pat-118 recites all the claimed limitations of the claim 1.
Claims / App Language 
Pat-118 Language
1. A wireless user device comprising: an antenna; a transceiver; a processor; and memory storing instructions that, when 

select, among a plurality of synchronization signal (SS) blocks, a first SS block comprising a first synchronization signal and comprising a first physical broadcast channel (PBCH); 


determine, from the first PBCH of the selected first SS block, a value of a first subcarrier offset between the first SS block and an RB grid; 

determine, based on the value of the first subcarrier offset and a frequency location of the first SS block, a frequency location of the RB grid; and 

decode, based on the determined frequency location of the RB grid, one or more of: a reference signal, a control channel, or a data channel, 

wherein the plurality of SS blocks comprise the first SS block and a second SS block, 

wherein the second SS block comprises a second synchronization signal and a second PBCH, 

wherein the second PBCH indicates a value of a second subcarrier offset between the second SS block and the RB grid, and 

wherein a distance between the first SS block and a center frequency of a carrier 






selecting, by a wireless user device and among a plurality of synchronization signal (SS) blocks, a first SS block comprising a first synchronization signal and comprising a first physical broadcast channel (PBCH); 

determining, from the first PBCH of the selected first SS block, a value of a first subcarrier offset between the first SS block and a Resource Block (RB) grid; 

determining, based on the value of the first subcarrier offset and a frequency location of the first SS block, a frequency location of the RB grid; and 

decoding, based on the determined frequency location of the RB grid, one or more of: a reference signal, a control channel, or a data channel, 

wherein the plurality of SS blocks comprise the first SS block and a second SS block, 

wherein the second SS block comprises a second synchronization signal and a second PBCH, 

wherein the second PBCH indicates a value of a second subcarrier offset between the second SS block and the RB grid, and 

wherein a distance between the first SS block and a center frequency of a carrier 


	Regarding claim 2, claim 2 of Pat-118 recites all the claimed limitations of the claim 2.
Regarding claim 3, claim 3 of Pat-118 recites all the claimed limitations of the claim 3.
Regarding claim 4, claim 4 of Pat-118 recites all the claimed limitations of the claim 4.
Regarding claim 5, claim 5 of Pat-118 recites all the claimed limitations of the claim 5.
Regarding claim 6, claim 6 of Pat-118 recites all the claimed limitations of the claim 6.
Regarding claim 7, claim 7 of Pat-118 recites all the claimed limitations of the claim 7.
Regarding claim 8, claim 8 of Pat-118 recites all the claimed limitations of the claim 8.
Regarding claim 9, claim 9 of Pat-118 recites all the claimed limitations of the claim 9.
Regarding claim 10, claim 10 of Pat-118 recites all the claimed limitations of the claim 10.
Regarding claim 11, claim 11 of Pat-118 recites all the claimed limitations of the claim 11.

Regarding claim 13, as shown in the following table, claim 13 of Pat-118 recites all the claimed limitations of the claim 13.
Claims / App Language 
Pat-118 Language
13. A computing device comprising: an antenna; a transceiver; a processor; and memory storing instructions that, when executed by the processor, cause the computing device to: 

determine frequency locations of a plurality of synchronization signal (SS) blocks comprising a frequency location of a first SS block; 

determine, based on the frequency location of the first SS block and a frequency location of a resource block (RB) grid, a value of a first subcarrier offset between the first SS block and the RB grid; 

generate the first SS block comprising a first synchronization signal and comprising a first physical broadcast channel (PBCH), 

wherein the first PBCH comprises the value of the first subcarrier offset between the first SS block and the RB grid; 

transmit, to a wireless user device, the first SS block; and 

map, to one or more resources associated with the frequency location of 

wherein a frequency location of the one or more resources is based on the frequency location of the RB grid, 

wherein the plurality of SS blocks comprise the first SS block and a second SS block, 

wherein the second SS block comprises a second synchronization signal and a second PBCH, 

wherein the second PBCH indicates a value of a second subcarrier offset between the second SS block and the RB grid, and 

wherein a distance between the first SS block and a center frequency of a carrier is different from a distance between the second SS block and the center frequency of the carrier.






determining, by a base station, frequency locations of a plurality of synchronization signal (SS) blocks comprising a frequency location of a first SS block; 

determining, based on the frequency location of the first SS block and a frequency location of a resource block (RB) grid, a value of a first subcarrier offset between the first SS block and the RB grid; 

generating the first SS block comprising a first synchronization signal and comprising a first physical broadcast channel (PBCH), 

wherein the first PBCH comprises the value of the first subcarrier offset between the first SS block and the RB grid; 

transmitting, to a wireless user device, the first SS block; and 

mapping, to one or more resources associated with the frequency location of 

wherein a frequency location of the one or more resources is based on the frequency location of the RB grid, 

wherein the plurality of SS blocks comprise the first SS block and a second SS block, 

wherein the second SS block comprises a second synchronization signal and a second PBCH, 

wherein the second PBCH indicates a value of a second subcarrier offset between the second SS block and the RB grid, and 

wherein a distance between the first SS block and a center frequency of a carrier is different from a distance between the second SS block and the center frequency of the carrier.


Regarding claim 14, claim 14 of Pat-118 recites all the claimed limitations of the claim 14.
Regarding claim 15, claim 15 of Pat-118 recites all the claimed limitations of the claim 15.
Regarding claim 16, claim 16 of Pat-118 recites all the claimed limitations of the claim 16.

Regarding claim 18, claim 18 of Pat-118 recites all the claimed limitations of the claim 18.
Regarding claim 19, claim 19 of Pat-118 recites all the claimed limitations of the claim 19.
Regarding claim 20, claim 20 of Pat-118 recites all the claimed limitations of the claim 20.
Regarding claim 21, claim 21 of Pat-118 recites all the claimed limitations of the claim 21.
Regarding claim 22, claim 22 of Pat-118 recites all the claimed limitations of the claim 22.

Tentative Indication of Allowable Subject Matter
Claims 1-22 are rejected but would be allowable if overcoming nonstatutorydouble patenting as indicated above rejection. The following is a statement of reasons for the indication of allowable subject matter: 
A method comprising: 
selecting, by a wireless user device and among a plurality of synchronization signal (SS) blocks, a first SS block comprising a first synchronization signal and comprising a first physical broadcast channel (PBCH); 
determining, from the selected first PBCH of the selected first SS block, a value of a first subcarrier offset between the first SS block and a Resource Block (RB) grid; 
determining, based on the value of the first subcarrier offset and a frequency location of the first SS block, a frequency location of the RB grid; and 
decoding, based on the determined frequency location of the RB grid, one or more of: a reference signal, a control channel, or a data channel, 
wherein the plurality of SS blocks comprise the first SS block and a second SS block, 

wherein the second PBCH indicates a value of a second subcarrier offset between the second SS block and the RB grid, and 
wherein a distance between the first SS block and a center frequency of a carrier is different from a distance between the second SS block and the center frequency of the carrier.

Prior art of record taken either singly or in combination fails to anticipate or fairly suggest the limitations which the Applicants claim in claims 9-15 in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HARRY H KIM/           Primary Examiner, Art Unit 2411